DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election with traverse of Species II, claims 1-4, 6-13 and 15-20, in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the grounds that searching the subject matter of Species I-III does not place a serious burden on the Examiner because Species I-III would be searched in the same classifications. Furthermore, applicant states that Species II should be interpreted broadly as “any position along the compressor before the combustor, and thus would inherently cover Species I”.  Examiner agrees with applicant’s argument regarding Species I and II.  However, regarding Species III, the argument is not persuasive because as stated in the Requirement for Restriction dated 10/21/2021, the species are independent or distinct because of the distinct features. The various features of the various species cannot co-exist in a single embodiment, and the claims to the different species recite the mutually exclusive characteristics of such species. Each species would require a search with a unique text search because each species requires different bleeding source locations.  Furthermore, finding prior art that covers one species would not cover the other species and would require additional search for the other species.  
The requirement is still deemed proper and is therefore made FINAL.  
Claims 5 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.




 Claims 1-4, 6-13 and 15-20 are examined.

Claim Objections




Claims 1, 8, 11, 16, and 20 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “and supplemental power is applied” (l. 15) is believed to be in error for – and the supplemental power applied –.
Regarding Claim 8:
The recitation “supplemental power” (l. 3) is believed to be in error for – the supplemental power –.
Regarding Claim 11:
The recitation “and supplemental power is applied” (l. 9) is believed to be in error for – and the supplemental power applied –.
Regarding Claim 16:
The recitation “supplemental power” (l. 3) is believed to be in error for – the supplemental power –.
Regarding Claim 20:
The recitation “supplemental power” (l. 3) is believed to be in error for – the supplemental power –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 9 and 17, the recitations “the controller is further configured to modulate the flow modulation device based on a cross-sectional area or a pressure ratio” (ll. 1-2 in claim 9) and “modulating the flow modulation device based on a cross-sectional area or a pressure ratio” (ll. 1-2 in claim 17) render the claims indefinite because it is unclear and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid 2014/0271113 in view of Razak 2018/0149115 and further in view of Kawai 2016/0305346.
Regarding Claim 1, Khalid teaches a hybrid propulsion system (seen in Fig. 1) comprising: 

a flow modulation device 114, 112 configured to control a combustor bypass air flow (via lines 110, 108) around the combustor 18 to the turbine section (20,21,22 in Fig. 1; 100,102 in Fig. 2) ([0021; Fig. 2);  
and a controller 116, 120 operable to: 
modulate the combustor bypass air flow using the flow modulation device 114, 112 ([0022-23]; Fig. 2).
Khalid does not teach a motor configured to augment rotational power of the high speed spool; and a controller operable to: determine a mode of operation of the gas turbine engine; apply supplemental power to the high speed spool using the motor; modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Razak teaches a similar gas turbine engine, a coupling arrangement 40c which includes a generator 304 and  
a motor 306 configured to augment rotational power of the high speed spool 38 ([0033; 0041]; Figs. 1 & 6); 
and a controller 50 operable to: apply supplemental power to the high speed spool 38 using the motor 306 (transfer power from LP shaft to HP shaft) ([0033; 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid and include Razak’s coupling arrangement 40c with a generator 304 and motor 306; and controller 50 that is operable to: apply supplemental power to the high 
Khalid in view of Razak does not teach a controller operable to: determine a mode of operation of the gas turbine engine; apply supplemental power to the high speed spool using the motor; modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Kawai teaches a similar gas turbine with a controller 60 and 
adjust a fuel-air ratio at the combustor 26 based on modulation of the combustor bypass air flow ([0037, 0047-48 and 0053-55]; Figs. 1-3.  Kawai teaches a controller 60 that adjusts fuel flow rate based on the amount of air that is extracted via bleeding port 84.  Kawai teaches decreasing the fuel amount when opening the bleed air conduit, and vice versa.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid in view of Razak and include Kawai’s controller 60 and adjust a fuel-air ratio at the combustor 26 based on modulation of the combustor bypass air flow, in order to “suppress engine thrust fluctuation related to air quantity fluctuation” (Kawai; [0048]).
Khalid in view of Razak and Kawai does not explicitly teach and a controller operable to: determine a mode of operation of the gas turbine engine; apply supplemental power to the high speed spool using the motor; modulate the combustor bypass air flow using the flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjust a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Khalid in view of Razak and Kawai comprises gas turbine engine with a controller, a motor 306, and a flow modulation device 114, 112.  Khalid in view of Razak and Kawai’s controller is capable of determining a mode of operation of the gas turbine engine; applying supplemental power to the high speed spool using the motor (Razak); modulating the combustor bypass air flow using the flow modulation device (Khalid) based on determining that the gas turbine engine is in an idle mode of all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Kawai.
Regarding Claim 2, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
the flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from the compressor section 14,16 ([0019-20]; Figs. 1-2).
Regarding Claim 3, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 2, and Khalid further teaches
flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from between the low pressure compressor 14 and the high pressure compressor 16 (bleed port 104 is between LPC and HPC) ([0019-20]; Figs. 1-2).
Regarding Claim 4, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches
flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from a bleed location (104, 106) between the compressor section 14,16 and the combustor 16 ([0019-20]; Figs. 1-2).
Regarding Claim 6, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1, and Khalid further teaches

Regarding Claim 7, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach a generator driven by the low speed spool, the generator is configured to provide power to the motor.
Razak further teaches a coupling arrangement 40c and
a generator 304 driven by the low speed spool 36, the generator 304 is configured to provide power to the motor 306 ([0033]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid in view of Razak and Kawai, include Razak’s coupling arrangement 40c with a generator 304 driven by the low speed spool 36, the generator 304 is configured to provide power to the motor 306, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 8, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach the controller is configured to determine which available source of energy to draw from to provide supplemental power and power the motor by one or more of a generator, an energy storage system, and a power source external to the gas turbine engine.
Razak further teaches
the controller 50 is configured to determine which available source of energy to draw from to provide supplemental power and power the motor 306 by one or more of a generator 304, an energy storage system, and a power source external to the gas turbine engine ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Kawai, with Razak’s controller 50 that is configured to determine which available source of energy to draw from to provide supplemental power and power the motor 306 by one or more of a generator 304, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach the controller is further configured to modulate the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation.
Khalid in view of Razak and Kawai comprises gas turbine engine with a controller, a motor 306, and a flow modulation device 114, 112.  Khalid in view of Razak and Kawai’s controller is capable of modulating the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Kawai.
Regarding Claim 11, Khalid teaches a method for controlling a hybrid propulsion system (seen in Fig. 1), the method comprising: 
a gas turbine engine 10 comprising a low speed spool 26 and a high speed spool 24 ([0019-20]; Fig. 1); 
modulating, by the controller 116, 120, a combustor bypass air flow (via lines 110, 108) around a combustor 18 to a turbine section (20,21,22 in Fig. 1; 100,102 in Fig. 2) of the gas turbine engine 10 using a flow modulation device 114, 112 ([0019-21]; Figs. 1-2).
Khalid does not teach determining, by a controller, a mode of operation of a gas turbine engine; applying supplemental power to the high speed spool; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Razak teaches a controller 60 and 
applying supplemental power (via motor 306) to the high speed spool 38 ([0033; 0041]; Figs. 1 & 6).  Razak teaches controller 50 that controls transferring power from LP shaft to HP shaft by transferring power from generator 304 to motor 306.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid and include Razak’s controller 60 and apply supplemental power (via motor 306) to the high speed spool 38, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak does not teach determining, by a controller, a mode of operation of a gas turbine engine; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Kawai teaches 
adjusting, by the controller 60, a fuel-air ratio at the combustor 26 based on modulation of the combustor bypass air flow ([0037, 0047-48 and 0053-55]; Figs. 1-3.  Kawai teaches a controller 60 that adjusts fuel flow rate based on the amount of air that is extracted via bleeding port 84.  Kawai teaches decreasing the fuel amount when opening the bleed air conduit, and vice versa.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify system of Khalid in view of Razak and adjust by the controller 60, a fuel-air ratio at the combustor 26 based on modulation of the combustor bypass air flow, as taught by Kawai, for the same reason as discussed in rejection of claim 1 above. 
Khalid in view of Razak and Kawai does not explicitly teach determining, by a controller, a mode of operation of a gas turbine engine; modulating, by the controller, a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting, by the controller, a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.
Khalid in view of Razak and Kawai comprises gas turbine engine with a controller, a motor 306, and a flow modulation device 114, 112.  Khalid in view of Razak and Kawai’s controller is capable of a mode of operation of a gas turbine engine; modulating a combustor bypass air flow around a combustor to a turbine section of the gas turbine engine using a flow modulation device based on determining that the gas turbine engine is in an idle mode of operation and supplemental power is applied to the high speed spool; and adjusting a fuel-air ratio at the combustor based on modulation of the combustor bypass air flow and the supplemental power applied to the high speed spool.  
While Khalid in view of Razak, and Kawai teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Khalid in view of Razak, and Kawai’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 11 is rejected as unpatentable over Khalid in view of Razak, and Kawai.  
Regarding Claim 12, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 11, and Khalid further teaches
the flow modulation device 114, 112 is configured to receive the combustor bypass air flow (via lines 110, 108) from the compressor section 14,16 of the gas turbine engine 10 ([0019-20]; Figs. 1-2)
Regarding Claim 13, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 11, and Khalid further teaches

Regarding Claim 15, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach determining which available source of energy to draw from to provide supplemental power and powering the motor by one or more of a generator, an energy storage system, and a power source external to the gas turbine engine.
Razak further teaches
determining (via controller 50) which available source of energy to draw from to provide supplemental power and powering the motor 306 by one or more of a generator 304, an energy storage system, and a power source external to the gas turbine engine ([0033; 0041]; Figs. 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Kawai, determining (via controller 50) which available source of energy to draw from to provide supplemental power and powering the motor 306 by one or more of a generator 304, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 16, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach driving a generator by the low speed spool; and providing power produced by the generator to the motor.
Razak further teaches
driving a generator 304 by the low speed spool 36; and providing power produced by the generator 304 to the motor 306 ([0033]; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Kawai, with Razak’s generator 304 driven by the low speed spool 36; and providing power produced by the generator 304 to the motor 306, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 18, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach modulating the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation.
Khalid in view of Razak and Kawai comprises gas turbine engine with a controller, a motor 306, and a flow modulation device 114, 112.  Khalid in view of Razak and Kawai’s controller is capable of modulating the combustor bypass air flow as an engine cooling flow using the flow modulation device based on determining that the gas turbine engine is in a high engine power mode of operation above the idle mode of operation, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure and the controller is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Kawai.
Regarding Claim 19, Khalid in view of Razak and Kawai teaches the method as claimed and as discussed above for claim 18, and Khalid further teaches
the flow modulation device 114, 112 is modulated using one or more valves 114, 112  based on a level of compression provided by the gas turbine engine 10 and a cooling threshold ([0021-23; 0040]; Fig. 2).
Regarding Claim 20, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Kawai, as discussed so far, does not teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain a fuel-air ratio.
Razak further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Kawai, and apply supplemental power (via motor 306) to the high speed spool 38, as taught by Razak, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Kawai, as discussed so far, does not teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain a fuel-air ratio.
Kawai further teaches
reducing a fuel flow to the combustor 26 while modulating the combustor bypass air flow to maintain a fuel-air ratio ([0037, 0047-48 and 0053-55]; Figs. 1-3. Kawai teaches a controller 60 that adjusts fuel flow rate based on the amount of air that is extracted via bleeding port 84.  Kawai teaches decreasing the fuel amount when opening the bleed air conduit, and vice versa.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Khalid in view of Razak and Kawai, and reduce a fuel flow to the combustor 26 while modulating the combustor bypass air flow to maintain a fuel-air ratio, as taught by Kawai, for the same reason as discussed in rejection of claim 1 above.
Khalid in view of Razak and Kawai does not explicitly teach reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain a fuel-air ratio.
Khalid in view of Razak and Kawai comprises gas turbine engine with a controller, a motor 306, and a flow modulation device 114, 112.  Khalid in view of Razak and Kawai’s system is capable of reducing a fuel flow to the combustor while modulating the combustor bypass air flow and applying supplemental power to the high speed spool to maintain a fuel-air ratio.  It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Khalid in view of Razak and Kawai.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Razak, and Kawai, and further in view of Fechner 2019/0017524.
Regarding Claim 9, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 1.  However, Khalid in view of Razak and Kawai, does not teach controller is further configured to modulate the flow modulation device based on a cross-sectional area or a pressure ratio
Fechner teaches a valve control method and modulating the flow modulation device 1 based on the pressure ratios (pressure ratios) ([0008-15; 0041-42]; Abstract; Figs. 2, 2A-2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify controller of Khalid in view of Razak and Kawai, and have the controller modulate the flow modulation device 1 based on the pressure ratios (pressure ratios), as taught by Fechner, in order to provide cooling air and sealing air into the turbine section and prevent any airflow from flowing back (Fechner; [0043]).
Regarding Claim 17, Khalid in view of Razak and Kawai teaches the invention as claimed and as discussed above for claim 11.  However, Khalid in view of Razak and Kawai, does not teach modulating the flow modulation device based on a cross-sectional area or a pressure ratio.
Fechner teaches a valve control method and modulating the flow modulation device 1 based on the pressure ratios (pressure ratios) ([0008-15; 0041-42]; Abstract; Figs. 2, 2A-2B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify controller of Khalid in view of Razak and Kawai, and have the controller modulate the flow modulation device 1 based on the pressure ratios (pressure ratios), as taught by Fechner, for the same reason as discussed in rejection of claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741